          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS
EARPLUG PRODUCTS LIABILITY
LITIGATION,                                    Case No. 3:19-md-2885

                                               Judge M. Casey Rodgers
                                               Magistrate Judge Gary R. Jones
This Document Relates to All Cases
______________________________/

                                     ORDER

      Pending before the Court is Plaintiffs’ Motion to Compel Discovery.

ECF No. 798. Defendants filed a response in opposition to Plaintiffs’

motion, ECF No. 804, and Plaintiff filed a reply memorandum, ECF No.

811. The motion is therefore ripe for the Court’s consideration, and for the

reasons discussed below, Plaintiffs’ motion is due to be GRANTED IN

PART.

                               I. BACKGROUND

      Plaintiffs have noticed for deposition twelve witnesses who are

Defendants’ current or former employees. 1 In anticipation of these

depositions, Plaintiffs requested Defendants produce each witness’s



1 Brian Myers, Douglas Moses, Elliot Berger, Ronald Kieper, Brian McGinley, Ted
Madison, Jeffry Hamer, Richard Knauer, Michele Cimino, Marc Santoro, Julie Tremblay,
and Robert Falco.
personnel file, “specifically the documents generally maintained by the

employee’s supervisor or human resource department relating to that

employee’s work on 3M Earplugs, 2 including job performance evaluations,

self-evaluations, salary and compensation information, and bonus and

incentive information.” ECF No. 798 at 5. Defendants objected to the

requested production as irrelevant, unduly burdensome, disproportionate to

the needs of the case, and improperly seeking private and highly sensitive

information. ECF No. 798-2 at 21.

      Plaintiffs assert that Defendants’ objections are factually and legally

unfounded. Plaintiffs argue, in their motion, that the portions of the

witnesses’ personnel files Plaintiffs have requested Defendants to produce

are relevant to “core issues” in this matter, including:

      (i) 3M employees’ internal roles, involvement, and
      responsibilities with the 3M Earplugs, as described by them or
      their superior contemporaneous with their activities, (ii) the
      attribution, credit, and accomplishments claimed or given to
      particular 3M employees for various relevant aspects in the
      development, sale, and monitoring of the 3M Earplugs (including,
      inter alia, their discovery/testing/creation, managing/deflecting
      safety or performance problems, or overcoming sales
      challenges/obstacles), and (iii) the goals, objectives, and
      financial incentives—personal and corporate—that drove

2 The term “3M Earplugs” is defined in Plaintiffs’ Third Requests as “the dual-ended
Combat Arms earplugs (Version 2 CAEv2) that were designed, manufactured and sold
by Defendants to the U.S. military from the early 2000s through approximately 2015,
together with any like-designed earplugs marketed or sold by [3M] for civilian use or non-
military use.” ECF No. 798 at 1 n.2.

                                            2
      relevant actions, inactions, and decisions with regard to the 3M
      Earplugs.

ECF No. 798 at 6. Plaintiffs further contend that the request is not unduly

burdensome, is proportionate to the needs of this litigation, and does not

seek private or sensitive information typically included in an employee’s

personnel file. Id. at 6–7, 9–12.

      Defendants resist on the basis that Plaintiffs fail to satisfy a

heightened legal standard that would allow for production of “private and

highly sensitive personnel files” in this matter. ECF No. 804 at 4–5.

Defendants point to the language utilized by Plaintiffs—for example,

Plaintiffs request the “goals, objectives, and financial incentives” that “drove

relevant actions” for 3M Earplugs—and contend the requests are too broad

to discern which portions of the witnesses’ personnel files would be

responsive or relevant. Id. at 7–8. Defendants also argue that the

production of personnel files is not warranted because Plaintiffs have failed

to demonstrate this information is otherwise unobtainable and based on

more than speculation. Id. at 9–10. Lastly, Defendants offer to provide the

Court with redacted versions of the personnel files for in camera review so

that the undersigned may determine the scope of disclosure to Plaintiffs, if

any. Id. at 10–13.



                                        3
                            II. LEGAL STANDARD

      The Federal Rules of Civil Procedure permit discovery limited to

nonprivileged matter that is “relevant to any party’s claim or defense and

proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Relevancy

is construed “broadly to encompass any matter that bears on, or that

reasonably could lead to other matter[s] that could bear on, any issue that

is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

340, 351 (1978); see also Ford v. Gov’t Emps. Ins. Co., No. 1:14-cv-180-

MW-GRJ, 2015 WL 11109373, at *1 (N.D. Fla. Apr. 3, 2015). Determining

whether discovery is proportional requires consideration of “the importance

of the issues at stake in the action, the amount in controversy, the parties’

relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit.”

Fed. R. Civ. P. 26(b)(1).

      Where, as here, a party objects to the production of documents in

discovery, the requesting party may file a motion to compel. Fed. R. Civ. P.

37(a)(3)(B). This Court has “broad discretion … to compel or deny

discovery.” Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d

1292, 1307 (11th Cir. 2011) (citing Fed. R. Civ. P. 26(b)). Generally, the


                                      4
objecting party must establish that the requested discovery (1) is not

relevant under Rule 26(b)(1), or (2) is marginally relevant, such that

production would cause potential harm outweighing the presumption in

favor of broad disclosure. Am. Fed’n of State, Cty. and Mun. Emps.

(AFSCME) Council 79 v. Scott, 277 F.R.D. 474, 477 (S.D. Fla. 2011);

Gober v. City of Leesburg, 197 F.R.D. 519, 521 (M.D. Fla. 2000); see also

Pediatric Servs. of Am., Inc. v. Kendrick, No. 3:18-cv-1372-RV-CJK, 2019

WL 580786, at *2 (N.D. Fla. Jan. 17, 2019). If the requested discovery’s

relevance is not apparent, however, the party seeking the production must

demonstrate relevancy. S.E.C. v. BankAtlantic Bancorp, Inc., 285 F.R.D.

661, 666 (S.D. Fla. 2012).

      Defendants suggest this Court impose a heightened legal standard

for the discovery of personnel files because “strong public policy

considerations weigh against disclosure of this information.” ECF No. 804

at 5. Although some district courts in the Eleventh Circuit impose this more

demanding standard, see, e.g., Coker v. Duke & Co., 177 F.R.D. 682, 685

(M.D. Fla. 1998), the Court is not persuaded it applies here. Personnel

files are generally discoverable when the request satisfies Rule 26(b)(1).

B-K Cypress Log Homes, Inc. v. Auto-Owners Ins. Co., No. 1:09-cv-211-

MP-GRJ, 2011 WL 13227990, at **4–5 (N.D. Fla. Nov. 8, 2011). Any


                                      5
presumption against disclosure means it is improper for a party to ask for

the wholesale production of a witness’s personnel file, which will typically (if

not always) include private and sensitive information such as the witness’s

social security number or medical diagnoses. Plaintiffs have requested

categories of documents divorced from this private and sensitive

information, ECF No. 798 at 13, and any incidental disclosure of such

information, which is unlikely, will be subject to the parties’ protective order.

The Court will therefore apply the ordinary discovery principles discussed

above, namely addressing the question of whether the discovery Plaintiffs

request is relevant.

                               III. DISCUSSION

      The Court concludes that Plaintiffs are entitled to the production of

the job performance evaluations, self-assessments, and bonus and

incentive information for the twelve witnesses noticed for deposition. The

Court is persuaded that the employees’ performance reviews and self-

assessments will likely provide relevant insight into their various roles in the

design, sale, and marketing of the 3M Combat Arms Earplugs that is not

otherwise available at their depositions due to the passage of time. See

Matter of Hawaii Corp., 88 F.R.D. 518, 525 (D. Haw. 1980) (ordering the

production of a witness’s personnel file because it is “inherently reliable”


                                        6
and could not be duplicated “by any other source of evidence”); see also

Auto-Owners Ins. Co. v. Am. Yachts, Ltd., No. 06-80073-CIV-

Hurley/Hopkins, 2006 WL 8435483, at *4 (S.D. Fla. Aug. 3, 2006).

Moreover, bonus and incentive information is relevant to determining the

employees’ motivation or bias, both now and at the time of the allegations

at issue in this case. In re Abilify (Aripiprazole) Prods. Liab. Litig., No. 3:16-

md-2734, 2017 WL 4399198, at *11 (N.D. Fla. Sept. 29, 2017);

Kirschenman v. Auto-Owners Ins., 280 F.R.D. 474, 486 (D.S.D. 2012).

      The Court nevertheless disagrees with Plaintiffs’ that the general

information in a personnel file concerning an employees’ salary and

compensation information is relevant. Although there some traction to the

argument that a company’s bonus structure may result in the deficient

design or sale of a product, Plaintiffs fail to demonstrate that a specific

employee’s salary or compensation information is relevant to such an

argument. The Court, therefore, will not compel the production of this

information.

      Defendants, as the objectors, have failed to establish that the

employees’ performance evaluations, self-assessments, and bonus and

incentive information are not relevant. Defendants do not meaningfully

challenge Plaintiffs’ assertions that these documents are relevant, but,


                                        7
instead, they raise concerns about the indeterminate scope of any

production in response to Plaintiffs’ requests. ECF No. 804 at 7–8. To be

clear, Plaintiffs are only entitled to performance evaluations, self-

assessments, and bonus and incentive information that mention or

reference the 3M Combat Arms Earplugs at issue in this case, not 3M

products generally and not 3M generally. Defendants offer to redact

documents for the Court’s in camera review to ensure the proper disclosure

of relevant information, but the Court is not persuaded that such a plan is

necessary or workable at this hour. Indeed, relevance-based redactions

are heavily disfavored at any juncture. See Wellin v. Wellin, No. 2:13-cv-

1831-DCN, 2015 WL 5781383, at *5 (D.S.C. Sept. 30, 2015) (collecting

cases).

      Defendants’ remaining argument, that there is a public policy against

the disclosure of personnel files, applies generally to wholesale production

of personnel files and not to case specific documents in a personnel file

that are relevant to the issues in the case. Documents are not private or

sensitive merely because they are stored in a personnel file. And as to the

specific performance evaluations, self-assessments, and bonus and

incentive information at issue here, any risk of harm to the employees as a

result of disclosing this information is slight. For example, Plaintiffs explain


                                       8
in their reply brief that they previously received an employee’s performance

evaluation in discovery without redaction or in camera review. ECF No.

811 at 5. The evaluation did not provide Plaintiffs with any personal or

sensitive information for the employee. Again, however, if some private or

sensitive information is disclosed incidental to a production in accordance

with this order, that information is confidential under the parties’ protective

order. Courts routinely hold that a protective order is an adequate

safeguard for the privacy interests implicated in disclosing documents in a

personnel file, see Diaz-Garcia v. Surillo-Ruiz, 45 F. Supp. 3d 163, 168–

169 (D.P.R. 2014), and this case offers no exception.

      Lastly, contrary to Defendants’ argument, Plaintiffs’ request is not

based on speculation. The contents of the employee performance

evaluation discussed in Plaintiffs’ reply brief demonstrate that the

requested documents likely will include direct evidence relevant to the

design, testing, and marketing claims at issue in this case. ECF No. 811 at

5–6. This confirms the general principle, discussed above, that personnel

files may include relevant information regarding employees’ responsibilities,

undertakings, and performance.




                                       9
                             IV. CONCLUSION

      Plaintiffs are entitled to the production of the performance

evaluations, self-assessments, and bonus and incentive information in

Defendants’ possession for the twelve current or former employees noticed

for deposition in this matter. Plaintiffs have failed, however, to establish

that the general salary or compensation information is relevant and

therefore discoverable under Rule 26(b)(1).

      Accordingly, it is ORDERED:

      1.    Plaintiffs’ Motion to Compel Discovery, ECF No. 798, is
            GRANTED IN PART.

      2.    Defendants must produce to Plaintiffs all performance
            evaluations, self-assessments, and bonus and incentive
            information that mention or reference the 3M Combat Arms
            Earplugs at issue in this case, for Brian Myers, Douglas Moses,
            Elliot Berger, Ronald Kieper, Brian McGinley, Ted Madison,
            Jeffry Hamer, Richard Knauer, Michele Cimino, Marc Santoro,
            Julie Tremblay, and Robert Falco. Defendants must make
            every effort to produce the requested documents as soon as
            possible and in sufficient time for Plaintiffs to review and utilize
            the documents at the scheduled depositions of the current or
            former employees.

      DONE AND ORDERED this 6th day of November 2019.

                                           s/Gary R. Jones
                                           GARY R. JONES
                                           United States Magistrate Judge




                                      10
